Title: Virginia Delegates to Benjamin Harrison, 3 September 1782
From: Virginia Delegates
To: Harrison, Benjamin


Sr.
Philadelphia Septr. 3d. 1782
Yesterday’s Post arrived without any letter from your Excellency.
We laid before Congress the resolution of the assembly, relating to the emission of the 18th. of March 1780, and the destruction of the old Continental money by Commissioners within the states, which was refer’d to the Superintendt. of finance to report generally upon—as the steps to be taken on the Resolution of our Assembly, will be applicable to other states Similarly circumstanced.
The Resolution of Congress relative to the Garrison of York has, we are informed, by the Secretary of Congress, been transmitted to Yr. Excellency through the War department.
We shall endeavor to procure and send to Your Excellency, a Copy of a Copy of a Petition which was presented to Congress from Sundry Inhabitants (as set forth in the Petition) of Kentucky of a Similar nature to three others which have at Sundry times made their appearance in Congress. We think it may serve as a foundation for an enquiry, as well into the causes of the grievances set forth, as into the movers of such Petitions. We have only to remark that the Persons who deliver them, do not act the most open part but keep themselves incog: while some apologies (tho lame ones in our opinion) are offerd for the evident marks of Spuriousness these Petitions generally bear on the face of them; by Certain Gentlemen in Congress. We must observe, that this last Peti[ti]on, tho pretended to be a Copy of an original one, is accompanied with no certificate of its being so; while the Petition is in one hand writing, and the names in four or five different hands, and not written by each subscriber.
We leave to your Excellency the Propriety of laying it before the next Session of Assembly.
The Grand Comme. for devising ways and means to pay the Interest of the National Debt, have among other things reported it as their opinion—“that the Western Lands, if ceded to the U. S. might contribute towards a fund for paying the debts of these States.[”] But no part of their report has yet been acted upon.
A Rumor prevails that the combined fleets of France, Spain, & Holland, have form’d a Junction in the British Channel—& that they have fallen in with & taken eighteen or twenty of the Quebec fleet, but nothing Authentic has been received relative to this or any thing else from Europe since our last. We have the Honor to be with every possible respect Yr. Excellys. most obedt. & very Humb: Sts.
J Madison Jr.Theok Bland Jr.A. Lee
